IN THE SUPREME COURT OF THE STATE OF DELAWARE

  PENELOPE RUSSELL,                      §
                                         §   No. 54, 2015
        Respondent Below,                §
        Appellant,                       §
                                         §
        v.                               §   Court Below: Family Court
                                         §   of the State of Delaware,
  PETER RUSSELL,                         §   in and for Sussex County
                                         §   File No. CS10-01591
        Petitioner Below,                §   Pet. No. 10-17782
        Appellee.                        §

                            Submitted: March 6, 2015
                              Decided: March 11, 2015

                                    ORDER

      This 11th day of March 2015, it appears to the Court that the Chief Deputy

Clerk issued a notice to show cause to the appellant on February 9, 2015 by

certified mail and again on February 24, 2015 by first class mail. The notice

directed the appellant to show cause why this appeal should not be dismissed for

her failure to file her notice of appeal in a timely manner. The appellant failed to

respond to the notice to show cause within the required ten-day period; therefore,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice